Citation Nr: 1128873	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-24 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for the period prior to September 28, 2006; a rating in excess of 10 percent from September 28, 2006, to March 4, 2008; and a rating in excess of 20 percent for the period beginning January 1, 2009, for left wrist ankylosis, status post fusion (left wrist disability).

2.  Whether the reduction of the rating for right wrist ankylosis, status post arthrodesis and fusion (right wrist disability), from 50 percent to 30 percent, effective September 1, 2007, was proper.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran was granted service connection for right wrist and left wrist disabilities effective October 5, 2005, with initial ratings of 50 percent (pre-stabilization) and 0 percent, respectively.  See October 2005 and March 2006 rating decisions.  In October 2006, the AOJ proposed a reduction of the 50 percent rating for the right wrist to 10 percent, based on the results of a September 2006 QTC examination.  Although the Veteran disputed the proposal, the reduction was finalized in a June 2007 rating decision, effective as of September 1, 2007.  The Veteran filed a timely notice of disagreement and, in January 2009, the AOJ increased the right wrist rating to 30 percent, effective as of September 1, 2007.  The AOJ also issued a statement of the case (SOC) as to the issue of entitlement to a rating in excess of 30 percent.  However, the SOC did not address the question of whether the reduction in rating from 50 percent was proper, which is a different issue than entitlement to an increased rating.  Accordingly, the issue of the propriety of the reduction remains on appeal, and the Board has no discretion and must remand the issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The issue of an increased rating for the left wrist disability was previously before the Board.  This rating was increased at several points during the appeal, and the Veteran was awarded a temporary 100 percent rating based on surgery and convalescence for the period from March 4, 2008, to January 1, 2009, as reflected on the first page of this decision.  As the partial increases in ratings were not a full grant of the benefit sought, and the Veteran has not expressed satisfaction with these determinations, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  In February 2010, the Board remanded this issue to the AOJ to schedule the Veteran for his requested Travel Board hearing, which was provided in March 2010.  A hearing transcript is associated with the claims file.  In May 2010, the case was remanded for further development.  As discussed below, the undersigned finds that the agency of original jurisdiction (AOJ) substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition, the Veteran reported during the June 2010 VA examination that he had been unable to work for 1.5 years due to his wrist disabilities.  There is also lay and medical evidence suggesting that his employability is significantly affected by both of his wrists.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to disabilities currently on appeal, the issue of a TDIU is before the Board.  As discussed below, the evidence currently of record is sufficient to decide the issue of an increased schedular rating for left wrist disability.  However, further development and adjudication is necessary as to the inferred TDIU claim.  Also, this issue is inextricably intertwined with the propriety of the reduction of the right wrist rating from 50 percent to 30 percent, which is also being remanded. 

Accordingly, the issues of the propriety of the rating reduction for a right wrist disability from 50 percent to 30 percent, effective September 1, 2007, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant, and the left wrist is his minor wrist.

2.  Resolving all reasonable doubt in the Veteran's favor, for the period prior to March 4, 2008, to include prior to September 28, 2006, his left wrist disability was  manifested by ligamentous instability, with pain and frequent subluxation or dislocation ("popping out") to the ulnar aspect with activity (such as gripping), subjective tingling and numbness, full range of motion of the wrist with pain, and some functional impairment in the left hand after repetitive movement, but not approximating loss of use of the left hand; with no objective neurological abnormalities, no evidence of arthritis on x-ray, and no ankylosis; most nearly approximating a rating of 20 percent, but no higher, as analogous to nonunion in the lower half of the ulna with loose movement.

3.  Resolving all reasonable doubt in the Veteran's favor, for the period beginning January 1, 2009, his left wrist disability has been manifested by favorable ankylosis; with no evidence of ankylosis in unfavorable position (to include any degree of palmar flexion, ulnar deviation, or radial deviation), impairment of supination or pronation, or instability; and with some functional impairment in the left hand after repetitive movement, but not approximating loss of use of the left hand.  

4.  Resolving all reasonable doubt in the Veteran's favor, for the entire period on appeal, he generally had normal range of motion and function in the left hand and all digits, but some functional impairment in the left hand (namely, decreased strength or subjective numbness with inability to grip items) after repetitive use of the left wrist due to fatigue, etc., but not approximating loss of use of the left hand, warranting the minimal compensable rating of 10 percent for left hand functional impairment as associated with the left wrist disability.





CONCLUSIONS OF LAW

1.  For the period prior to March 4, 2008, to include prior to September 28, 2006, the criteria for an initial rating of 20 percent, but no higher, for a left wrist disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5211 (2010).

2.  For the period beginning January 1, 2009, a rating in excess of 20 percent for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 (2010).

3.  For the entire period on appeal, the criteria for a rating of 10 percent, but no higher, for functional impairment of the left hand as associated with the left wrist disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5211, 5228 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Here, the Veteran's claim of entitlement to an increased rating for a left wrist disability arises from his disagreement with the initial evaluation assigned following the grant of service connection.  As noted above, although he was later granted partial increased ratings, his appeal proceeds from the initial unfavorable rating decision.  See AB, 6 Vet. App. at 39.  The Veteran was provided with VCAA notice concerning his service connection claim in an August 2005 letter, prior to the initial unfavorable rating decision.  In addition, the notice provided with the initial rating decision in March 2006 advised the Veteran of the evidence and information necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any timing defect with respect to this second letter was cured by the subsequent readjudication of the increased rating claim, including in an April 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006) (stating that failure to give pre-decisional notice may be cured by subsequent readjudication of the claim, including in a supplemental statement of the case).  Further, the Veteran has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the disability rating.  Therefore, no additional VCAA notice is required as to this issue.

While the undersigned did not explain the bases of the prior determinations concerning the left wrist disability, during the March 2010 Board hearing  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103(c)(2)), the Veteran was asked specific questions as to the current manifestations of his disability in an attempt to obtain evidence to substantiate the claim for a higher rating, and to identify any possibly outstanding treatment records.  Additionally, the Veteran subjectively described his symptomatology in detail and referred to medical evidence of record.  As such, the hearing focused on the elements necessary to substantiate the claim.  Moreover, the Veteran has not argued that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  As such, VA has substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.

With regard to the duty to assist, VA treatment records have been obtained and considered.  As directed in the prior remand, the AOJ requested the Veteran to identify any outstanding treatment in May 2010, and VA treatment records dated from December 2008 forward were obtained.  The Veteran has not identified, and the record does not otherwise indicate, any outstanding medical records that are necessary to decide his claim.  In particular, there is no indication that the Veteran receives any benefits from the Social Security Administration pertaining to his claimed disability.  Additionally, the Veteran was afforded several VA examinations pertaining to his wrist disabilities, most recently in June 2010.  As directed in the prior remand, the examiner addressed all current symptomatology and pertinent rating criteria, including range of motion and ankylosis, as well as any neurological findings or functional impairment, and effects on employment.  Subsequent VA treatment records have been obtained dated through April 2011, and there is no indication (or argument by the Veteran) that the available medical evidence does not accurately portray the current severity of his disability.

In the circumstances of this case, a remand of the issue involving the Veteran's left wrist disability would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

In this case, the AOJ initially characterized the Veteran's disability as left wrist instability and assigned a noncompensable rating under Diagnostic Code (DC) 5299-5215.  The AOJ noted that the disability is not listed in the rating code and, therefore, assigned a rating based disability as analogous to limitation of motion of the wrist.  See March 2006 and October 2006 rating decisions.  After the Veteran underwent two left wrist surgeries in 2008, the AOJ recharacterized the disability as status post fusion for left wrist instability, and assigned a temporary 100 percent rating for surgery and convalescence for the period from March 4, 2008, through December 30, 2008, which is not on appeal.  The AOJ then characterized the disability as left wrist ankylosis status post fusion, and assigned a 20 percent rating for the period beginning January 1, 2009.  These two latter periods were coded as DC 5215.  See November 2008 and January 2009 rating decisions.

VA regulations provide that, where an unlisted condition is encountered, it may be rated under the diagnostic code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  The condition must not have a doubtful diagnosis, and it must be fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  In such a case, the diagnostic code number will be "built up" by using the first two digits of the part of the rating schedule most closely identifying the part, or system, of the body involved, and the last two digits will be "99" for all unlisted conditions.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  38 C.F.R. § 4.27.  

Different ratings apply for wrist disabilities depending on whether the major (dominant) or minor limb is affected.  The Veteran has reported during VA examinations that he is right-handed, or right wrist dominant.  See, e.g., June 2010 examination report.  As such, the percentages for the minor wrist must be considered in evaluating his left wrist disability.  See 38 C.F.R. § 4.69.

Wrist disabilities are generally rated under 38 C.F.R. § 4.71a, DCs 5214 and 5215.  Under DC 5215, limitation of motion of the minor wrist will be assigned a 10 percent rating where there is dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215.  

Under DC 5214, a maximum 40 percent rating will be assigned for ankylosis of the minor wrist that is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  A rating of 30 percent will be assigned for ankylosis of the minor wrist in any other position, except favorable.  A 20 percent rating will be assigned for favorable ankylosis of the minor wrist in 20 to 30 degrees dorsiflexion.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of the hand under DC 5125.  38 C.F.R. § 4.71a, DC 5214.  

Under DC 5125, loss of use of the minor hand warrants a rating of 60 percent.  A Note provides that special monthly compensation may also be awarded for such disability.  38 C.F.R. § 4.71a, DC 5125.  Further, under the amputation rule, the combined rating for a disability shall not exceed the rating for amputation at the elective level of the extremity, were amputation to be performed.  38 C.F.R. § 4.68.

For the period prior to March 4, 2008, to include prior to September 28, 2006, the Veteran's primary left wrist complaint was pain and instability, or that his wrist would "pop out" of place with activity, especially gripping items, which was painful.  VA and military providers diagnosed instability, described as frequent subluxation or dislocation to the ulnar aspect, and it was determined via a MRI/arthrogram that this instability was due to ligamental tears between the ulnar carpal joint.  See, e.g., August 2005 Medical Evaluation Board examination; February 2006 QTC examination; September 2006 VA examination; June 2006 VA treatment record.  The undersigned notes that letters from the Veteran and his mother also reflect complaints of instability and painful motion since the in-service injury.  See August 2007 letter from Veteran's mother; September 2007 letter from Veteran.  

The Veteran had full or greater range of motion of the left wrist in all planes during these periods.  See, e.g., February 2006 QTC examination; September 2006 VA examination; June 2006 VA treatment record.  No objective pain was recorded with left wrist movement at the February 2006 QTC examination, and the examiner noted that there was no additional limitation of motion of the wrist due to pain, etc. after repetitive motion.  However, he was noted to have pain with 10 degrees of movement in any direction of the left wrist at the September 28, 2006 VA examination.  Nevertheless, the Veteran has consistently reported having pain, which he is competent to report.  This was also corroborated by his mother, and it is fairly consistent with his treatment records.  

As such, resolving all reasonable doubt in the Veteran's favor, the undersigned finds that he met the criteria for a 10 percent rating for limitation of motion of the wrist under DC 5215 during this entire period, when considering additional limitation of motion due to pain.  See DeLuca,  8 Vet. App. 202.  This is the maximum rating available under DC 5215.  Further, a higher rating is not warranted under DC 5214, as there was no evidence of ankylosis (favorable or unfavorable) during these periods.  The Board notes that a 20 percent rating may be assigned under certain circumstances for arthritis as shown through x-rays under 38 C.F.R. § 4.71a, DC 5003.  However, there was no such evidence in this case.  See, e.g., October 2006 treatment record.

As the Veteran's primary complaint was instability or "popping out" of his wrist with movement or gripping, the Board has considered whether a higher rating is available under an analogous code.  As noted above, the medical evidence of record demonstrates that the Veteran's instability was located on the ulnar side of his left wrist.  Under DC 5211, impairment of the ulna of the minor wrist warrants a 10 percent rating for malunion with bad alignment.  A 20 percent rating will be assigned for nonunion in the upper half of the ulna, with false movement, without loss of bone substance or deformity; or for nonunion in the lower half of the ulna.  A maximum 30 percent rating will be assigned for nonunion in the upper half of the ulna, with false movement, with loss of bone substance of 1 inch (2.5 centimeters) or more and marked deformity.  38 C.F.R. § 4.71a, DC 5211.

Based on the lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the undersigned finds that his left wrist disability for the period prior to March 4, 2008, is analogous to nonunion in the lower half of the ulna, which warrants a 20 percent rating.  In particular, his frequent subluxation or dislocation is akin to a form of false movement, in that his wrist bone moves unnaturally.  As such, that this disability is more properly rated under DC 5299-5211, as opposed to the code for limitation of motion of the wrist.  A higher rating is not warranted under DC 5211 because there was no evidence of disability analogous to nonunion in the upper half of the ulna.  See id. 

The undersigned observes that a higher rating of 30 percent is available under DC 5212 for impairment of the radius of the minor wrist.  However, as noted above, the medical evidence indicates that the Veteran's left wrist disability affected the ulnar aspect of his wrist.  As such, his disability is not analogous to impairment of the radius.  Further, there is no indication of any nonunion in the lower half of the radius with loss of bone substance of at least 1 inch (2.5 centimeters) and marked deformity, as required for a higher rating for the minor wrist under that code.  See 38 C.F.R. § 4.71a, DC 5212.  In addition, there is no evidence of impairment of supination or pronation to warrant a rating under 38 C.F.R. § 4.71a, DC 5213.

The Veteran's left wrist was fully fused in August 2008, and he was assigned a temporary 100 percent rating through December 30, 2009.  For the period beginning January 1, 2009, the left wrist disability has been manifested by favorable ankylosis.  There is no evidence of ankylosis in unfavorable position, to include in any degree of palmar flexion, ulnar deviation, or radial deviation.  See, e.g., December 2008 QTC examination; June 2010 VA examination.  Accordingly, the Veteran meets the criteria for a rating of 20 percent for the left wrist disability for the period beginning January 1, 2009.  See 38 C.F.R. § 4.71a, DC 5214.  A higher rating for ankylosis is not warranted because the left wrist is not in an unfavorable position.  See id.  There is also no need for consideration of analogous codes, as the Veteran's ankylosis is addressed in the rating criteria.  However, the Board notes that there has been no evidence of instability, or of impairment of supination or pronation, since January 2009.  See, e.g., December 2008 QTC examination; June 2010 VA examination.  

In addition to the left wrist, the undersigned notes that the Veteran has complained of hand symptoms throughout the appeal.  In particular, he has consistently described some functional impairment in the left hand, in that he is unable to grip items and begins to drop things, after repetitive movement of the left wrist.  However, he has had full range of motion of the left hand and all digits during all evaluations throughout the appeal.  See, e.g., VA treatment records dated in June 2006, October 2006, December 2008, February 2009. 	Indeed, the June 2010 VA examiner measured full range of motion in the hand and digits.  However, he recorded that the Veteran has problems with repetitive use of both wrists, where he gets muscle cramps in the interosseous muscles between the thumb and second metacarpal, and between the second and third metacarpals.  The Board finds the Veteran's statements as to his impaired function with repetitive use to be credible.    

As discussed above, the Board finds that, prior to the full fusion of the Veteran's left wrist in 2008, his disability is most properly rated as analogous to impairment of the ulna under DC 5211.  A Note provides that, for all forearm and wrist injuries, DCs 5205 through 5213, impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined, not to exceed the rating for loss of use of the hand.  See 38 C.F.R. § 4.71a.  Further, the Veteran's impaired hand function after repetitive use is a different manifestation of his left wrist disability than his wrist symptoms as contemplated by DC 5299-5211 and DC 5214 for the periods before and after his left wrist was fully fused, as discussed above.  See Esteban, 6 Vet. App. at 262.  Accordingly, the Board finds that he is entitled to the minimum compensable rating of 10 percent for impairment of left hand function, as associated with his left wrist disability.  See DeLuca, 8 Vet. App. 202.  A higher rating is not warranted for the left hand symptomatology, as the Veteran has had full range of motion of the hand and all digits.  See 38 C.F.R. § 4.71a, DCs 5216 to 5230.  Further, his impairment of function with repetitive use does not approximate loss of use of the hand, as he only has problems with the area around the thumb, and he retains significant function.

As noted, the undersigned finds that higher ratings are warranted for certain periods on appeal pursuant to other applicable diagnostic codes.  However, there is no basis for a rating in excess of those assigned herein under any alternate code for any period during the appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, no additional staging is warranted, as the Veteran's symptoms remained relatively stable during the periods on appeal.  Fenderson, 12 Vet. App. at 126-127.

In particular, the Board notes that the Veteran has subjectively complained of tingling and numbness in the wrist, fingers, and hand during examinations and for treatment purposes throughout the appeal.  The Veteran is competent to report observable symptoms that may be nerve-related, such as pain, numbness, and tingling.  However, he is not competent to diagnose the cause of such symptoms, as this question requires specialized training, knowledge, or expertise due to the complex nature of the neurological system.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  In this regard, testing consistently revealed no objective evidence of any neurological abnormality, either upon several physical examinations or during a January 2009 EMG study.  See, e.g., February 2006 and September 2006 QTC examinations; June 2010 VA examination; VA treatment records dated in June 2006, October 2006, October 2007, December 2008, and February 2009.  As such, a separate or higher rating is not warranted under the diagnostic codes pertaining to neurological disabilities.  See 38 C.F.R. §  4.124a, DCs 8512 to 8516.  Moreover, the Veteran's complaints of impaired function due to any possibly neurological symptoms are contemplated by the ratings assigned herein, and another rating for such symptoms would not be appropriate.  See 38 C.F.R. § 4.14.

The Board has also considered whether a separate rating is warranted for the Veteran's three scars from his left wrist surgeries.  However, there is no indication that any such scars cover an area of at least 6 square inches (39 square centimeters), or that they are symptomatic in any way.  See, e.g., December 2008 QTC examination, June 2010 VA examination.  As such, a separate rating for left wrist scars is not warranted.  See 38 C.F.R. § 4.118, DCs 7801 to 7805 (2010).

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the manifestations of the Veteran's left wrist disability are fully contemplated by the schedular rating criteria, when applying the analogous diagnostic codes as discussed above.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for a left wrist during the appeal, other than during the period for which a temporary 100 percent rating was granted based on surgery and convalesence.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Accordingly, it is not necessary to refer this case for consideration of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.  As noted above, a claim for a TDIU has been raised by the record pursuant to Rice, 22 Vet. App. at 453-54, and is being remanded to the AOJ.  

Finally, the undersigned has resolved all reasonable doubt in favor of the Veteran and has granted partial increased ratings, as discussed above.  However, the preponderance of the evidence is against a rating in excess of 20 percent for left wrist instability for the period prior to March 4, 2008, or a rating in excess of 20 percent for left wrist ankylosis for the period beginning January 1, 2009.  Further, the preponderance of the evidence is against a rating in excess of 10 percent for the associated impairment of function of the left hand at any period during the appeal.  As such, the benefit of the doubt doctrine does not apply in these respects, and further increased ratings are denied.  38 C.F.R. § 4.3.  


ORDER

For the period prior to March 4, 2008, to include prior to September 28, 2006, an initial rating of 20 percent, but no higher, is granted, subject to laws and regulations concerning payment of monetary benefits.  

For the period beginning January 1, 2009, a rating in excess of 20 percent for a left wrist disability is denied.

A separate rating of 10 percent, but no higher, for functional impairment of the left hand as associated with the left wrist disability is granted, subject to laws and regulations concerning payment of monetary benefits.





REMAND

As discussed above, the Veteran filed a timely notice of disagreement as to the propriety of the reduction in rating of his right wrist disability from 50 percent to 10 percent, effective September 1, 2007.  Although the reduced rating was subsequently increased to 30 percent, effective September 1, 2007, an SOC has not been issued as to the propriety of the rating reduction.  This issue has different requirements and a different burden of proof than entitlement to an increased rating.  

In any case involving a rating reduction, the agency fact-finder must ascertain, based upon a review of the entire record, (1) whether the evidence reflects an actual change in the disability, and (2) whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  A reduction in rating must be supported by a preponderance of the evidence, and the burden is on VA to justify the reduction.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  In general, the reduction of a rating must have been supported by the evidence on file at the time of the reduction.  However, pertinent post-reduction evidence in favor of restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Accordingly, the issue of the propriety of the reduction remains on appeal, and the undersigned must remand the issue for the issuance of a SOC.  See Manlincon, 12 Vet. App. at 240.  However, this issue will be returned to the Board after the issuance of an SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In addition, as noted above, the Veteran asserts that he is unemployable due to his service-connected right and left wrist disabilities.  As such, a claim for a TDIU has been raised by the evidence of record, pursuant to Rice, 22 Vet. App. at 453-54.  However, the Veteran has been employed at several points during the appeal, and the extent of his impairment is unclear from the current evidence of record.  As such, further development is necessary for a fair adjudication.  In addition, entitlement to a TDIU is inextricably intertwined with the issue of the propriety of the reduction in rating for the right wrist disability, which is also being remanded.  

Upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, obtaining any pertinent outstanding treatment records, and obtaining a VA examination or opinion as to the effect of the wrist disabilities on his employability, if deemed necessary.  Thereafter, the claim should be adjudicated based on all evidence of record and with consideration of all applicable laws and regulations.  

The Veteran will be considered unemployable for VA purposes if he is unable to secure or follow a "substantially gainful" occupation.  Consideration should be given to his level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  To warrant a TDIU, the record must reflect some factor which takes the Veteran's case outside the norm of his or her service-connected disabilities.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  However, the Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

The Veteran has reported some part-time work.  Further development and adjudication should consider the provisions concerning marginal employment.  Substantially gainful employment does not include "marginal employment," which is generally deemed to exist when the earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(b); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991) (indicating that work at odd jobs or while employed at less than half of the usual remuneration shall not be considered substantially gainful employment).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  

Although the undersigned regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case on the issue of whether the reduction of the rating for a right wrist disability from 50 percent, effective September 1, 2007, was proper, after consideration of all evidence of record.  See 38 C.F.R. §§ 19.29-19.30, Manlincon, 12 Vet. App. at 240.  All relevant law should also be considered.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13); Dofflemeyer, 2 Vet. App. 277.  The Veteran should be advised that a substantive appeal has not been received concerning this issue, as well as of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is filed and subject to current appellate procedures, the case should be returned to the Board for further appellate consideration of this issue, if appropriate.  See Smallwood, 10 Vet. App. at 97.  

2.  Provide the Veteran with notice as to the information and evidence necessary to establish entitlement to a TDIU.  Also, request the Veteran to identify any outstanding treatment records for his service-connected disabilities, and to complete an authorization and release (VA Form 21-4138) for any non-VA providers.  

3.  If any outstanding treatment records are identified, after obtaining any necessary releases, request copies of such records.  All requests and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

4.  Schedule the Veteran for an appropriate VA examination to obtain an opinion regarding his employability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should be informed of the definition of marginal employment, as summarized above.

The examiner should record and measure all symptoms of the service-connected right and left wrist disabilities, and any associated disabilities.  The examiner should also elicit the Veteran's employment history during the course of the appeal.  Thereafter, the examiner should offer an opinion as to whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities, at any period during the appeal.  

Any opinion offered must have a complete rationale, with consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

5.  After completing any further development as may be indicated by any response received upon remand, adjudicate the Veteran's inferred claim for a TDIU based on all lay and medical evidence of record, with consideration of the provisions concerning marginal employment.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative as to this issue.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


